 



EXHIBIT 10.3

 

SECOND AMENDMENT TO LETTER OF INTENT

 

THIS SECOND AMENDMENT TO LETTER OF INTENT (the "Second Amendment") is made and
entered into as of the 10th day of July 2013, but effective as of the 1st day of
July 2013 by and between Discovery Energy Corp. (“Discovery”) and Global Energy
International Inc. (“Global”).

 

Recitals

 

WHEREAS, the Discovery and Global entered into a Letter of Intent dated May 28,
2013 (the "Letter of Intent"); and

 

WHEREAS, the Letter of Intent was first amended effective on June 12, 2013 by an
instrument entitled “FIRST AMENDMENT TO LETTER OF INTENT” (for purposes of the
remainder of this Second Amendment, the term “Letter of Intent” shall mean the
Letter of Intent as heretofore amended by said First Amendment); and

 

WHEREAS, the Discovery and Global both desire to amend the Letter of Intent
again upon the terms, provisions and conditions set forth hereinafter;

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Discovery and Global to amend the Letter of Intent, the Discovery and Global
agree as follows (all undefined, capitalized terms used herein shall have the
meanings assigned to such terms in the Letter of Intent):

 

1.Amendments to the Letter of Intent.

 

(a) The Letter of Intent is hereby amended in all respect so that the US$60.0
million purchase price for the Common Stock is increased to US$62.0 million,
with no corresponding increase in the number of shares of Common Stock to be
issued as a result. The use of proceeds table in the Letter of Intent will not
be changed, but the additional US$2.0 million in the purchase price shall be
used for such purposes as Discovery’s current management shall see fit,
including the use of the entire additional US$2.0 million for the payment of
bonuses to management.

 

(b) The Letter of Intent is hereby amended in all respect so that the amount of
the non-refundable Standstill Payment is increased to US$7.0 million. Global
hereby acknowledges that the US$500,000 initial portion of the Standstill
Payment is now due and payable, and that the increased remaining portion of the
Standstill Payment shall be due and payable in accordance the terms of Paragraph
7(b) of the Letter of Intent as amended below.

 



 

 



 

(c) Paragraph 7(b) of the Letter of Intent is hereby amended to read in its
entirety as follows:

 

“(b) On or before the earliest to occur of (i) the Closing, (ii) July 19, 2013,
or (iii) Global's giving of notice pursuant to paragraph 12 of this Letter of
Intent, Global shall remit to Discovery six million, five hundred thousand
dollars (US$6,500,000) for the remainder of the Standstill Payment.

 

(d) The Letter of Intent is hereby amended so that Paragraph 7(c) is deleted in
its entirety, such that the Company shall not be obligated to issue any shares
for any portion of the Standstill Payment if the Common Stock sale and purchase
fails to occur as contemplated by the Letter of Intent.

 

(e) Global hereby acknowledges that, in accordance with the terms of Paragraph
7(d), the Standstill Period is not in effect due to Global’s failure to make the
initial Standstill Payment, and that the Standstill Period shall not commence
until the full Standstill Payment is made, and Paragraph 7(d) is hereby amended
accordingly.

 

(f) The Letter of Intent is hereby amended in all respect so that, in each
instance in which the date “July 1, 2013” is used (i.e the outside date for the
Closing, and the date on which the Standstill Period ends), the date “July 31,
2013” shall be substituted in place thereof.

 

(g) Paragraph 12 is hereby amended so as to delete the language that reads “,
and Discovery’s obligation to issue shares pursuant to Paragraph 7(c) in
consideration of the Standstill Payment.”

 

2. Miscellaneous. Except as otherwise expressly provided herein, the Letter of
Intent is not amended, modified or affected by this Second Amendment. Except as
expressly set forth herein, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Letter of Intent are
herein ratified and confirmed and shall remain in full force and effect. On and
after the date on which this Second Amendment becomes effective, the terms,
"Letter of Intent," "hereof," "herein," "hereunder" and terms of like import,
when used herein or in the Letter of Intent shall, except where the context
otherwise requires, refer to the Letter of Intent, as amended by the Second
Amendment and this Second Amendment. This Second Amendment may be executed into
one or more counterparts, and it shall not be necessary that the signatures of
all parties hereto be contained on any one counterpart hereof; each counterpart
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the undersigned have set their hands hereunto as of the
second day written above.

 

DISCOVERY ENERGY CORP. Global Energy International Inc.

 

 

By:____________________________________

 

 

By:____________________________________

Keith D. Spickelmier, Chairman

John S. Ippolito Jr.,

Chief Executive Officer

 

 



 

 

